DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Compression device (e.g. one or more compressors), expansion device (e.g. expansion valve) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the intermediate pressure inlet".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 13-15, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellmann (US 2017/0159977).
Regarding claim 1, 
Referring to at least Fig. 3, Hellmann teaches a refrigeration system comprising: a compression device 2 having an inlet for receiving refrigerant fluid at a suction pressure and an outlet for providing compressed refrigerant fluid at a discharge pressure (see Fig. 3); a heat rejecting heat exchanger 4 arranged to receive compressed refrigerant fluid from the outlet of the compression device; an ejector 6 having a high pressure inlet 6a, a low pressure inlet 6b, and an outlet 6c, the ejector being arranged to receive refrigerant fluid from the heat rejecting heat exchanger at the high pressure inlet 6a of the ejector; fluid pathways (e.g. pathways 48, 64, etc.) extending from the outlet of the ejector (e.g. via receiver 8) and branching into a branched flow path (e.g. the first branch comprising the pathway with expansion device 10, and the second branch comprising the pathway with expansion device 14) in order to provide refrigerant from the outlet of the ejector to a first expansion device 10 and a second expansion device 14; a first heat absorbing heat exchanger 12 configured to receive refrigerant fluid from the first expansion device; and a second heat absorbing heat exchanger 16 configured to receive refrigerant fluid from the second expansion device 14; wherein the first heat absorbing heat exchanger is for providing cooling via refrigerant fluid at a first temperature (see pars. 57, 71) and refrigerant fluid from the outlet of the first heat absorbing heat exchanger is directed to the low pressure inlet of the ejector (e.g. via pathway 68); wherein the second heat absorbing heat exchanger is for providing cooling via refrigerant fluid at a second temperature (see par. 60) and refrigerant fluid from the outlet of the second heat absorbing heat exchanger is directed to the inlet of the compression device (e.g. via pathway 70); and wherein the second temperature is lower than the first temperature (see pars. 57, 60, 71).
Regarding claim 2, 
Hellman teaches wherein the first heat absorbing heat exchanger is for air conditioning and is for operating with air side temperatures in the range of 15°C to 30°C (see par. 71), whereas the second heat absorbing heat exchanger is for a medium temperature application and is for operating with air side temperatures in the range of -25°C to 8°C (see par. 60).
Regarding claim 4,
Hellman teaches wherein the ejector high pressure inlet 6a is configured to receive all of the refrigerant fluid flowing through the heat rejecting heat exchanger.
Regarding claims 5-6, 
Hellman teaches a receiver 8 with an inlet configured to receive refrigerant fluid from the outlet 6c of the ejector and a liquid outlet 8c configured to provide refrigerant fluid to the branched flow path, wherein a gas outlet 8b of the receiver is in communication with an intermediate pressure inlet of the compression device (e.g. via line 54 or line 60).
Regarding claim 7,
Hellman teaches wherein the compression device has two compression stages (e.g. stages 18, 60) with the outlet of the second heat absorbing heat exchanger 16 providing refrigerant fluid to a suction inlet of a first compression stage 18, and a discharge outlet of a second compression stage providing the compressed refrigerant fluid to the heat rejecting heat exchanger (e.g. via line 42).
Regarding claim 8, 
Hellman teaches an intercooler 34, wherein the compression device includes an intermediate pressure outlet (e.g. via line 72) for directing refrigerant fluid to the intercooler, and the refrigerant fluid from the outlet of the intercooler is directed to [an] the intermediate pressure inlet of the compression device (e.g. via line 60).
Regarding claim 9, 
Hellman teaches the refrigeration system being without any further compression devices between the heat rejecting heat exchanger and the ejector and/or without any further compression devices between the ejector and the heat absorbing heat exchangers.
Regarding claim 10,
Hellman teaches wherein the heat rejecting heat exchanger is a gas cooler unit (see abstract, par. 51).
Regarding claims 13-14,
Hellman teaches a bypass line 58 to allow for refrigerant fluid flow from the outlet of the first heat absorbing heat exchanger 12 to the inlet of the compression device, wherein the by-pass line includes a by-pass valve 22 for at least one of (i) controlling the flow of refrigerant fluid along the by-pass line and (ii) controlling a pressure at the outlet of the first heat absorbing heat exchanger.
Regarding claim 15,
Hellman teaches one or more internal heat exchangers 36 for heat transfer between refrigerant fluid at differing temperatures within the refrigeration system (see par. 54).
Regarding claims 16-20, 
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Here, the prior art device of Hellman is the same as a device described in the specification for carrying out the claimed method and it can be assumed the device will inherently perform the claimed process. As the prior art device of Hellman, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed is considered to be anticipated or rendered obvious by the prior art device of Hellman.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellman in view of  Najafifard (US 2018/0187926).
Regarding claim 3,
Hellman does not specifically teach wherein the first expansion device and the second expansion device are arranged to provide differing degrees of expansion.
Najafifard, directed to a refrigeration system with an ejector, teaches wherein first and second expansion devices 110a, 110b are arranged to provide differing degrees of expansion (impliedly taught in pars. 20-21, 34). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hellman by Najafifard with the motivation of controlling the cooling capacity of the evaporators of Hellman. 
Regarding claim 11, 
Hellman does not teach wherein the refrigeration system is configured for use with a carbon dioxide refrigerant.
Najafifard teaches wherein the refrigeration system (comprising an ejector) is configured for use with a carbon dioxide refrigerant (see abstract, pars. 3, 24). 
Najafifard teaches that carbon dioxide may be associated with various environmentally conscious benefits (see par. 24). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hellman by Najafifard and arrive at the claimed invention in order to provide a refrigerant associated with various environmentally conscious benefits. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellman. 
Regarding claim 12, 
Hellman does not teach a non-return valve between the outlet of the first heat absorbing heat exchanger and the low pressure inlet of the ejector in order to prevent reversal of flow with fluid flowing away from the ejector.
However, the examiner takes official notice that the use of, and advantages of, non-return (e.g. check) valves would be well known to one of ordinary skill in the art before the filing date of the invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hellman to comprise a non-return valve as recited in claim 12 with the motivation of obtaining the well-known advtanges of non-return valves (e.g. ensuring that refrigerant only flows in a desired direction). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763